UNITED STATES DISTRICT COURT Index Number: 20-cv-04252-GRB-AKT
EASTERN DISTRICT OF NEW YORK Date Filed: 09/11/2020

Court Date:

 

G&G Closed Circuit Events LLC

 

Plaintiff
VS
Juan J Gomez individually and dba El Rio Restaurant et al
Defendant
STATE OF NEW YORK, COUNTY OF NASSAU, SS.: AFFIDAVIT OF SERVICE
Kevin Miller , being sworn deposes and states that, the Deponent is not a party herein, is over the age of 18

years and resides in the State of New York.

That on 12/1/2020, at 12:45 PM at 2133 Middle Country Road , Centereach, NY 11720, Deponent served the within Summons ina
-—Civil Action. and Complaint,with the index number and the filing date of the action were endorsed upon the face of the papers so served

herein. On: Juan J Gomez individually and dba El Rio individually , Defendant therein named, ( ( hereinafter referred to as "subject"

yoo

By delivering thereat a true copy of each to MELISSA FUENTES (Co-Worker), a person of suitable age and discretion.

Said premises is subject's actual place of business / employment within the state. A description of MELISSA FUENTES is

as follows:
Sex: Female Color of skin: Lt Brown Color of hair: Black Age: 26

Height: Under 5ft Weight: 100-130 Lbs. Other :

On December 2, 2020, service was completed by mailing a true copy of the above stated document(s) to the Defendant at the
above stated address, in a First Class postpaid properly addressed envelope marked "Personal and Confidential” in an official
depository under the exclusive care and custody of the United States Post Office in the State of New York.

| asked the person spoken to, on whether the subject was in active military service or financially dependent upon any one
who is in the military service of the United States or of the State of NEW YORK in any capacity whatever and received a
negative reply. The source of my information and belief are the conversations above narrated. Upon that information and
belief | assert that the recipient is not in the military service of NEW YORK State or of the United States as that term is
defined in either the State or in Federal statutes.

orn to before me on December 2, 2020

fgfisa Rotifritz EZ
Ki Public - State of New Yor York
No. 01R06055503; Qualified in Nassau County

My Commission Expires February 26, 2023

  

Client’s File No.: 2006184 Job #: 2027242

Ronbowr LEAL SERVICES, INC.
